Citation Nr: 1758786	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-10 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for hypothyroidism, currently evaluated as noncompensable prior to October 8, 2009 and 10 percent from October 8, 2009.


REPRESENTATION

Appellant represented by:	Kenneth J. Spindler, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to May 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The April 2012 rating decision, rendered pursuant to a claim for increase received on August 3, 2010, increased the evaluation for the disabilitiy at issue from noncompensable to 10 percent, effective from August 3, 2010.  A March 2014 rating decision granted an earlier effective date of October 8, 2009, for the assignment of the 10 percent rating.  The Veteran indicated in his April 2014 VA Form 9 that he did not consider this partial grant a full grant of his claim, and wished to continue his appeal.  

A May 2017 rating decision granted entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU) effective August 20, 2016, which the decision noted was the day following the last day that the Veteran worked.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in July 2017.  A transcript of that hearing is of record in the Veterans Appeals Control and Locator System (VACOLS).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board notes that effective December 10, 2017, the rating criteria governing hypothyroidism was significantly changed.  See 82 FR 50802 (Nov. 2, 2017).  The new rating criteria depends upon the presence or absence of myxedema (cold intolerance, muscular weakness, cardiovascular involvement (including, but not limited to hypotension, bradycardia, and pericardial effusion), and mental disturbance (including, but not limited to dementia, slowing of thought and depression)).  The VA examinations of record do not discuss the presence or absence of myxedema, and thus do not provide the information necessary to rate the Veteran's hypothyroidism under the new criteria effective from December 10, 2017.  For that reason, a new examination is required.  

Additionally, the Board notes that the Veteran is service-connected for posttraumatic stress disorder (PTSD).  Although the Veteran contends that he suffers from mental disturbance as a symptom of hypothyroidism, which goes towards his argument that he is entitled to an increased rating, there is no medical opinion regarding this issue.  Similarly, the Veteran argues that his service-connected lumbosacral strain and disabilities of the right lower extremity (sciatic nerve radiculopathy and compressive pinching of the femoral nerve) are evidence of muscular weakness.  The medical opinion obtained upon remand should also discuss whether the Veteran suffers from mental disturbance or sluggishness associated with hypothyroidism as opposed to PTSD, and whether his lumbosacral strain and disabilities of the right lower extremity are indicative of muscular weakness associated with hypothyroidism.

The claims folder should also be updated to include VA treatment records compiled since April 24, 2017.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA San Diego Healthcare System and all associated outpatient clinics including the Escondido Clinic dated from April 24, 2017 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of the Veteran's service-connected hypothyroidism.  The clinician is to perform any necessary tests, and discuss the current symptoms of the Veteran's hypothyroidism, including whether the hypothyroidism manifests as myxedema (cold intolerance, muscular weakness, cardiovascular involvement (including, but not limited to hypotension, bradycardia, and pericardial effusion) and mental disturbance (including, but not limited to dementia, slowing of thought and depression)).

The examiner is also asked to look at the record and provide a retrospective opinion discussing whether, at any point during the claim period (which begins on August 3, 2009), the Veteran's hypothyroidism manifested as fatigability, constipation that is distinct from service-connected irritable bowel syndrome, mental sluggishness or mental disturbance that is distinct from the psychiatric symptoms associated with the Veteran's service-connected PTSD, or muscular weakness.  The examiner is advised that a June 2012 treatment note indicated in the Veteran's psychotropic history that he was currently taking Synthroid for hypothyroid condition, and that such seemed to be an obvious contributor to depressed mood.  The examiner is also to address the Veteran's argument that his service-connected lumbosacral strain and disabilities of the right lower extremities (compressive pinching of the femoral nerve and sciatic nerve radiculopathy) are evidence of muscular weakness.  Each opinion offered must be supported by a complete rationale.

3.  After completing the above development, readjudicate the issue on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

